Citation Nr: 0519268	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  96-44 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES


1.  Entitlement to service connection for organic brain 
syndrome.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of dental trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his veteran's benefits counselor



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to June 
1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1996 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO), which found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for organic brain syndrome.  
In a December 1998 decision, the Board likewise denied the 
veteran's claim.  The veteran appealed the Board's denial to 
the United States Court of Appeals for Veterans Claims (the 
Court), and the Board's decision was vacated pursuant to a 
March 2000 Order, following a Joint Motion for Remand.

Following the order of the Court, the case was returned to 
the Board where, in a September 2000 decision it was found 
that new and material evidence to reopen the appellant's 
claim had been submitted.  The claim was then remanded for 
further development.

Appeal has also been taken from a February 2004 determination 
that found that new and material evidence to reopen a claim 
of entitlement to service connection for residuals of dental 
trauma had not been submitted.  This issue has been combined 
with that which was previously before the Board.

In May 2005, the veteran testified at a Central Office 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.

In this decision, the Board grants the veteran's application 
to reopen the previously denied claim of entitlement to 
service connection for residuals of dental trauma.  This 
reopened claim and the veteran's claim of entitlement to 
service connection for organic brain syndrome require 
additional development and are the subjects of the remand 
appended to this decision.  These issues are therefore 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim to reopen has been obtained by the RO.

2.  The veteran's claim for service connection for residuals 
of dental trauma was previously denied by the Board in a 
decision dated in December 1988.

3.  Relevant evidence submitted since the December 1988 Board 
decision is new in that it has not been previously 
considered, and it is material in that it relates to an 
unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The December 1988 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004).

2.  New and material evidence has been submitted to reopen 
the veteran's claim of entitlement to service connection for 
residuals of dental trauma, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for residuals of dental 
trauma was previously denied by the Board in a decision dated 
in December 1988.  Service connection was denied because 
there was no evidence of a dental trauma in service and no 
evidence suggesting a link to service.  Decisions of the 
Board are final, if not appealed.  38 U.S.C.A.. § 4004(b) 
(1982); 38 C.F.R. § 19.104 (1988); currently 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004); and may be reopened only by the submission of new and 
material evidence.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).  

Prior, unappealed rating decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).  "New" evidence means 
evidence "not previously submitted to agency 
decisionmakers"  38 C.F.R. § 3.156(a) (2004).  "Material" 
evidence means "evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim".  Id.  In order to 
be "new and material" evidence, the evidence must not be 
cumulative or redundant, and "must raise a reasonable 
possibility of substantiating the claim."  Id.  When 
determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1991).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim 
as to each essential element that was a specified basis for 
that last final disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Evidence offered since the claim was denied in December 1988, 
which consists of private medical records and VA treatment 
records, as well as the veteran's testimony, is new, in that 
it has not been previously considered.  It is also material.  
Specifically the June 1988 letter from Dr. Stephen Waxman, 
the veteran's dentist, indicates that he treated the veteran 
from 1973 to 1977 and again beginning in 1980.  Dr. Waxman 
reported that the veteran had received treatment for dental 
trauma of teeth numbered 8, 9 and 10 after a 1978 accident, 
but did not specify whether the accident took place while the 
veteran was in service or prior thereto.  The June 1988 
statement was apparently not before the Board at the time of 
the December 1988 decision that denied service connection for 
the residuals of dental trauma.  Dr. Waxman has submitted an 
additional statement dated in April 2002. For the purpose of 
reopening the veteran's claim, this opinion and testimony are 
presumed to be credible and therefore, there is sufficient 
evidence to reopen the claim..  The new evidence directly 
addresses the specified reasons for the earlier denials of 
service connection and directly addresses unestablished facts 
that are necessary for the claims to be substantiated.  
Accordingly, the Board concludes that the appellant has 
submitted new and material evidence to reopen the claim of 
service connection for residuals of dental trauma.  To this 
extent only, the claim is granted.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify the veteran of information and evidence 
necessary to substantiate the claim and redefined its duty to 
assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2004).  Given the favorable disposition of the 
action here, which is not prejudicial to the veteran, the 
Board need not assess VA's compliance with the VCAA in the 
context of this jurisdictional issue.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Since the claim of service connection for residuals of dental 
trauma is reopened, the merits of that issue must be 
addressed.  Before proceeding to the merits, further 
development is necessary, which will be addressed in the 
Remand portion of this decision.  


ORDER

New and material evidence having been submitted, the 
previously denied claim of service connection for residuals 
of dental trauma is reopened.


REMAND

The record indicates that the veteran has been treated by Dr. 
Stephen Waxman.  The RO must contact Dr. Waxman and obtain 
all available treatment records.  Decisions of the Board must 
be based on all of the evidence that is known to be 
available.  38 U.S.C.A. § 5103(A) (West 2002). 

With respect to the issue of entitlement to service 
connection for organic brain syndrome, it is noted that in 
September 2000, when the Board requested that the veteran be 
scheduled for a VA examination, the Board indicated that the 
examiner should render an opinion regarding whether it was at 
least as likely as not that any disability that is a residual 
of the veteran's pre-service head injury, was aggravated by 
service.  In response to this request, the examiner who 
evaluated the veteran in August 2003, stated that the veteran 
had a posttraumatic migraine headache disorder that was 
likely a consequence of the pre-service motor vehicle 
accident, but that the headaches "may have been 
exacerbated" by further trauma that had occurred while the 
veteran was in service.  The Board finds that this is not 
sufficient for appellate review.  See, Obert v. Brown, 5 Vet. 
App. 30 (1993).  Therefore, an additional evaluation is 
required.

Because there is additional medical evidence to be gathered a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO should contact Dr. Stephen 
Waxman, 48 Elm Street, Worcester, MA 
01609 and request all available treatment 
records for the veteran dated from 1973 
to the present.  If no such records are 
available, the RO should obtain written 
confirmation of that fact.

2.  The RO should arrange for the examiner 
who evaluated the veteran in August 2003 
(or, if unavailable, a suitable 
substitute) to submit an addendum to the 
examination report.  The examiner should 
be requested to render an opinion as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
more) that the diagnosed migraine headache 
disorder was permanently increased during 
service.  The claims folder should be made 
available to the examiner for review, and 
the examiner should acknowledge such 
review in the addendum.  The examiner 
should provide a complete rationale for 
all conclusions reached.

3.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative 
should be provided an SSOC that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is further notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


